DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes is directed to a “passenger conveyer system as recited in claim 1, wherein” and further includes limitations pertaining to “the potential impaired condition”.  However there is a lack of antecedent basis for “the potential impaired condition”, as this element was introduced in claim 8.  It is unclear whether applicants intend claim 16 to depend from claim 8, or introduce a new element into the claims.  For examining purposes, this claim is interpreted as being directed to a “passenger conveyer system as recited in claim 8, wherein”.
Claim 18 includes limitation pertaining to a “first bearing”, “second bearing”, “first sheave”, “second sheave”, “first sensor”, “second sensor”, “first end” and “second end”.  However claim 17, from which claim 18 depends, previously describes a bearing, sheave, sensor, and end.  It is unclear whether applicants intend to reference the previously described elements as either the first or second bearing, sheave, sensor, and end, or introduce two sets of additional elements to the already described bearing, sheave, sensor, and end.  For examining purposes, the “first bearing”, “first sheave”, “first sensor” and “first end” are interpreted as “the bearing”, “the sheave”, “the sensor” and “the end”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 12, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saarelainen et al. (US 2021/0229953 A1).
Claim 1: Saarelainen et al. discloses a passenger conveyer system shown in Fig. 1 to include a suspension member (hoisting element 5), and a sheave (diverter pulley 6) configured to rotate on a bearing (page 2 ¶ [0025]), wherein the suspension member is wrapped around at least a portion of the sheave.  A sensor (14) is shown in Fig. 2 to be mounted on a hoisting machinery (1) (page 2 ¶ [0026]), and therefore adjacent an end (second fixed fastening point 9) of the suspension member, as can be seen from Fig. 1.  A controller determines a condition of the bearing based on an output of the sensor (page 3 ¶ [0038]).
Claim 2: Saarelainen et al. discloses a passenger conveyer system as stated above, where Fig. 1 shows an elevator car (3), counterweight (4), and the sheave to be mounted adjacent the elevator car.
Claim 3: Saarelainen et al. discloses a passenger conveyer system where the sheave is configured to rotate on a bearing, as stated above.  The sheave is shown in Fig. 1 to be a first sheave (6) configured to rotate on a first bearing and mounted adjacent the elevator car, and a second sheave (diverter pulley 8) is shown to be mounted adjacent the counterweight, and configured to rotate on a second bearing (page 2 ¶ [0025]), where the suspension member is wrapped around at least a portion of the first and second sheaves.
Claim 8: Saarelainen et al. discloses a passenger conveyer system as stated above, where the controller identifies a potential impaired condition of the bearing when the output of the sensor changes from certain known characteristics (page 2 ¶ [0032]), and therefore exceeds a threshold.
Claim 9: Saarelainen et al. discloses a passenger conveyer system as stated above, where the controller applies a filter to the output of the sensor in order to reject portions of the output unlikely to be indicative of the potential impaired condition (page 2 ¶ [0030]).
Claim 10: Saarelainen et al. discloses a passenger conveyer system as stated above, where the output from the sensor is processed by the controller to identify the potential impaired condition in frequency domain through use of a Fourier Transform (page 2 ¶ [0031]).  Therefore the threshold is a threshold in a frequency domain and the potential impaired condition is identified based on an amplitude of the output of the sensor exceeding the threshold in the frequency domain.
Claim 12: Saarelainen et al. discloses a passenger conveyer system as stated above, where the controller transforms an output of the sensor from the time domain to the frequency domain through use of a Fourier Transform (page 2 ¶ [0031]).  
Claim 16: Saarelainen et al. discloses a passenger conveyer system as stated above, where the controller causes a prompt to be issued to maintenance personnel corresponding to preliminary information in response to the potential impaired condition being identified (page 1 ¶ [0016]).
Claim 17: Saarelainen et al. discloses a method, where a potential impaired condition of a bearing is identified based on an output of a sensor (page 3 ¶ [0038]).  The bearing is of a sheave (diverter pulley 6) (page 2 ¶ [0025]), shown in Fig. 1 to be mounted adjacent an elevator car (3).  The sensor (14) is shown in Fig. 2 to be mounted on a hoisting machinery (1) (page 2 ¶ [0026]), and therefore adjacent an end (second fixed fastening point 9) of the suspension member, as can be seen from Fig. 1.
Claim 20: Saarelainen et al. discloses a method as stated above, where the output of the sensor is determined to change from certain known characteristics (page 2 ¶ [0032]), and therefore exceeds a threshold. The output is processed in frequency domain through use of a Fourier Transform (page 2 ¶ [0031]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2021/0229953 A1) in view of Sun et al. (US 9,731,939 B2).
Claim 4: Saarelainen et al. discloses a passenger conveyer system where the sensor is mounted adjacent an end of the suspension member, as stated above.  Said end of the suspension member is shown in Fig. 1 to be a first end of the suspension member, where a second end of the suspension member is opposite the first end.  This reference fails to disclose the sensor to be a first sensor, and the passenger conveyer system to include a second sensor mounted adjacent the second end of the suspension member.
However Sun et al. teaches a passenger conveyer system, where a sensor (fault detection unit 52) is shown in FIG. 1B to be mounted adjacent a second end (terminal portion) of a suspension member (belt 16) (column 4 lines 2-5), opposite a first end of the suspension member.  The sensor determines an electrical resistance in the suspension member (column 4 lines 18-23).
Given the teachings of Sun et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger conveyer system disclosed in Saarelainen et al. with providing the sensor to be a first sensor, and the passenger conveyer system to include a second sensor mounted adjacent the second end of the suspension member.  Doing so would allow evaluation as to indication “of wear, fretting and wire breakage of the [suspension member]” as taught in Sun et al. (column 4 lines 21-25).
Claim 5: Saarelainen et al. modified by Sun et al. discloses a passenger conveyer system as stated above, where Fig. 1 of Saarelainen et al. shows the first end of the suspension member to be an end of a segment of the suspension member extending directly to the first sheave, and the second end of the suspension member to be an end of a segment of the suspension member extending directly to the second sheave.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2021/0229953 A1) in view of Franchitti et al. (US 2018/0231413 A1).
Claim 7: Saarelainen et al. discloses a passenger conveyer system, but fails to disclose the sensor to be an accelerometer.
However Franchitti et al. teaches a system, where a sensor sensing vibrations is in the form of an accelerometer (page 2 ¶ [0021]).
Given the teachings of Franchitti et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger conveyer system disclosed in Saarelainen et al. with providing the sensor to be an accelerometer.  Doing so would provide a “cost and space sensitive design to enable an efficient method of detecting … bearing damage using a single circuit” in both high levels of acceleration and low levels of acceleration, as taught in Franchitti et al. (page 1 ¶ [0003]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2021/0229953 A1) in view of Judd (US 7,606,673 B2).
Claim 11: Saarelainen et al. discloses a passenger conveyer system, but fails to disclose the controller to determine an RMS acceleration based on the output and compare the RMS acceleration to the threshold.
However Judd teaches a system, where a controller determines a condition of a bearing (column 1 lines 11-14), by determining an RMS value and generating an alert when the value is excessive (column 13 lines 25-32).  Therefore the RMS value is compared it to a threshold, where the RMS value is an RMS acceleration (column 3 lines 60-66).
Given the teachings of Judd, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger conveyer system disclosed in Saarelainen et al. with providing the controller to determine an RMS acceleration based on the output and compare the RMS acceleration to the threshold.  Doing so would “allow the skilled user to examine in detail the nature of the incoming acceleration signals … [through] identification of peak frequency and acceleration RMS level” as taught in Judd (column 16 lines 5-9).
Claims 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2021/0229953 A1) in view of Hayzen (US 2020/0225117 A1).
Claim 13: Saarelainen et al. discloses a passenger conveyer system, but fails to disclose the controller to identify a plurality of different potential impaired conditions of the bearing when the output of the sensor exceeds a threshold corresponding to a respective one of the plurality of different potential impaired conditions.
However Hayzen teaches a system, where a controller identifies a plurality of different potential impaired conditions of a bearing when an output of a sensor exceeds a threshold corresponding to a respective one of the plurality of different potential impaired conditions (page 1 ¶ [0005]-[0006]).
Given the teachings of Hayzen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger conveyer system disclosed in Saarelainen et al. with providing the controller to identify a plurality of different potential impaired conditions of the bearing when the output of the sensor exceeds a threshold corresponding to a respective one of the plurality of different potential impaired conditions.  Doing so would allow analysis of “predictive maintenance machine vibration spectra to determine if there is a bearing fault, and then determining the kind of fault” (page 1 ¶ [0003]) and an “analyst to monitor the progress of bearing faults without necessarily having the knowledge or time to analyze each individual spectrum” as taught in Hayzen (page 3 ¶ [0063]).
Claims 14: Saarelainen et al. modified by Hayzen discloses a passenger conveyer system as stated above, where the plurality of different potential impaired conditions are shown in Hayzen to include potential impairments of a ball of the bearing, a cage of the bearing, an outer race of the bearing and an inner race of the bearing (page 1 ¶ [0006]).
Claims 19: Saarelainen et al. modified by Hayzen discloses a method as stated above, but fails to disclose at least one an impairment of a ball of the bearing, a cage of the bearing, an outer race of the bearing and an inner race of the bearing to be identified.
However Hayzen teaches a method, where a plurality of different potential impaired conditions of a bearing are identified including potential impairments of a ball of the bearing, a cage of the bearing, an outer race of the bearing and an inner race of the bearing (page 1 ¶ [0005]-[0006]).
Given the teachings of Hayzen,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Saarelainen et al. with providing an impairment of a ball of the bearing, a cage of the bearing, an outer race of the bearing and an inner race of the bearing to be identified.  Doing so would allow analysis of “predictive maintenance machine vibration spectra to determine if there is a bearing fault, and then determining the kind of fault” (page 1 ¶ [0003]) and an “analyst to monitor the progress of bearing faults without necessarily having the knowledge or time to analyze each individual spectrum” as taught in Hayzen (page 3 ¶ [0063]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2021/0229953 A1) in view of Talonen et al. (US 2022/0119222 A1).
Claim 15: Saarelainen et al. discloses a passenger conveyer system as stated above, where a hoisting motor (1) is shown in Fig. 1, and a segment of the suspension member leads directly to the hoisting motor.  The hoisting motor include a drive shaft, as is recognized in the art.  Therefore the segment of the suspension member leads directly to the drive shaft.  This reference fails to disclose the sensor to not be mounted adjacent the segment of the suspension member.
However Talonen et al. teaches a passenger conveyer system, where FIG. 1 shows a motor (5), a segment of a suspension member (hoisting member 4) leading directly to the motor, and a sensor (measurement arrangement 20c).  The motor includes a drive shaft, as is recognized in the art. Therefore the segment of the suspension member leads directly to the drive shaft.  The sensor then is not mounted adjacent the segment of the suspension member which leads directly to the drive shaft, as can be seen from FIG. 1.
Given the teachings of Talonen et al.,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger conveyer system disclosed in Saarelainen et al. with providing the sensor to not be mounted adjacent the segment of the suspension member.  Doing so would reduce data processing and calculation requirements by providing a less complicated way to determine a condition of a bearing than that outlined in Saarelainen et al. (pages 2-3 ¶ [0033]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6: The prior art does not teach nor suggest a passenger conveyer system where a controller is configured to determine a condition of a first bearing based on an output of a first sensor, and a condition of a second bearing based on an output of a second sensor, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 18: The prior art does not teach nor suggest a method, where a potential impaired condition of a bearing of a sheave mounted adjacent an elevator car is identified based on an output of a sensor mounted adjacent an end of a suspension member adjacent a segment of the suspension member leading directly from the end to the sheave, and a potential impaired condition of a second bearing of a second sheave mounted adjacent a counterweight based on an output of a second sensor mounted adjacent a second end of the suspension member adjacent a segment of the suspension member leading directly from the second end to the second sheave, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 22, 2022